Citation Nr: 0315532	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  97-27 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of 
fracture of the left first metacarpal, with orthopedic 
hardware.

2.  Entitlement to an initial compensable rating for 
residuals of a fracture of the left fifth distal metacarpal.  

3.  Entitlement to an initial compensable rating for 
residuals of a fracture of the left hamate bone.

4.  Entitlement to an initial rating in excess of 10 percent 
for status post right anterior cruciate ligament 
reconstruction and partial lateral meniscus debridement.


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from March 1995 to 
February 1997.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from a June 1997 RO rating 
decision.  

As an initial matter, the Board notes that on his July 1997 
notice of disagreement, the veteran appeared to raise a claim 
for service connection for hearing loss.  This matter has not 
been developed or certified for appeal, and is not 
inextricably intertwined with the issues now before the 
Board.  Therefore, it is referred to the RO for appropriate 
action. 


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the veteran 
had a preexisting left first metacarpal condition at entrance 
to active duty.

2.  The preponderance of the evidence is against the claim 
that the current residuals of fracture of the left first 
metacarpal, with orthopedic hardware, underwent an increase 
in severity in service, or is due to his service-connected 
residuals of fracture of the left hamate bone or to his 
service-connected residuals of fracture of the left fifth 
distal metacarpal, or is otherwise related to service.

3.  Since the initial grant of service connection, the 
veteran's residuals of a fracture of the left fifth distal 
metacarpal have not been productive of extreme ankylosis and 
there has been no amputation of the little finger.

4.  Since the initial grant of service connection, the 
veteran's residuals of a fracture of the left hamate bone 
have not been productive of limitation of motion or ankylosis 
of the wrist.

5.  Since the initial grant of service connection, the 
veteran has had subjective complaints of pain, a "catching" 
feeling, and weakness in his right knee; objectively, the 
knee has displayed essentially normal range of motion, with 
no laxity, recurrent subluxation, swelling, or instability.


CONCLUSIONS OF LAW

1.  Service connection for residuals of fracture of the left 
first metacarpal, with orthopedic hardware, is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.310 (2002).

2.  The criteria for an initial compensable rating for 
residuals of a fracture of the left fifth distal metacarpal 
have not been met. 38 U.S.C.A. §§ 1155, 5107, 5110 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5156, 5227 (as in effect prior to August 26, 
2002); 4.71a, Diagnostic Codes 5156, 5227, 5230 (as in effect 
beginning August 26, 2002).

3.  The criteria for an initial compensable rating for 
residuals of a fracture of the left hamate bone have not been 
met. 38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.20, 4.31, 4.40, 4.45, 4.71, Plate I, 
4.71a, Diagnostic Codes 5214, 5215 (2002).

4.  The criteria for an initial rating in excess of 10 
percent for status post right anterior cruciate ligament 
reconstruction and partial lateral meniscus debridement have 
not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.71, Plate II, 4.71a, 
Diagnostic Codes 5256, 5257, 5258, 5260, 5261 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim for service connection

The veteran's claim concerning his left hand is somewhat 
complicated but can essentially be summarized as follows: 
Service medical records establish that the veteran fractured 
his left hamate and left fifth metacarpal bones while on 
active duty (in two separate incidents).  These conditions 
have been service connected and, in fact, the veteran is 
seeking higher initial ratings for both conditions (claims 
which are also discussed in this decision).  However, a VA x-
ray taken shortly after active duty revealed an old fracture 
site involving the proximal end of the veteran's left first 
metacarpal, transfixed by an orthopedic plate and screws.  
The veteran has perfected an appeal concerning entitlement to 
service connection for this first metacarpal condition, and 
this is discussed in detail below.  

When seeking VA disability compensation, a veteran seeks to 
establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 2002).  "Service connection" basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a) (2002).

In this case, on a January 1995 applicant medical 
prescreening form, the veteran denied having had any 
deformities of his fingers, painful or "trick" joints, or 
loss of movement in any joint.  He also denied any history of 
impaired use of his hands.  On a "Report of Medical 
History" dated in January 1995, the veteran again denied any 
history of broken bones, bone, joint, or other deformity, or 
loss of finger.  During his January 1995 enlistment 
examination, the upper extremities were found to be normal.  
Thus, upon his entrance into active duty, there was no 
indication that the veteran had previously fractured his left 
first metacarpal bone.  

In early January 1996, the veteran was seen in an emergency 
room setting for an acute fracture of the ulnar aspect of the 
hamate bone, with minimal displacement.  In a follow-up visit 
at an orthopedic clinic subsequently in January 1996, it was 
noted that the veteran's hand was placed in a boxer's cast 
for approximately three weeks.  During this visit, there was 
tenderness with palpation over the hamate bone and with 
flexion and extension of the wrist.  

In early February 1996, he sought outpatient treatment and 
reported that he had fallen to the ground and landed on his 
left hallux and right thumb.  While he was experiencing pain 
in both digits, he said that his fall did not affect his left 
wrist (which was still in a boxer's cast).  

In April 1996, the veteran again sought outpatient treatment 
after apparently falling on his outstretched left hand 
approximately three days before.  He complained of pain in 
the dorsal hand, near the base of the fourth and fifth 
metacarpal (which was edematous on examination).  There was 
tenderness to palpation over the hamate bone, as well as 
grinding at the fifth metacarpal joint.  

In May 1996, the veteran was seen in an emergency room 
setting, reporting that he had accidentally slammed his left 
hand in a car door.  He complained of pain and swelling, as 
well as some "dullness" of his left fifth digit.  
Examination revealed that the veteran had full range of 
motion of his left wrist, although he had decreased flexion 
of the left third, fourth, and fifth digits.  Two point 
discrimination was intact but there was an area of swelling 
and point tenderness of the left dorsal hand.  An x-ray 
revealed a fracture of the left fifth distal metacarpal.

The veteran was separated from active duty in February 1997, 
and filed his claim for VA benefits later that same month.  

At a March 1997 VA general examination, the veteran reported 
that he had fractured his left hand approximately eight 
months before, when he fell on some steps in the barracks 
(the hand was placed in a cast).  He said he re-injured the 
left hand several months later when he hit it running down 
some stairs (the hand was placed in a splint).  Although an 
x-ray apparently showed a new fracture and the veteran was 
advised to return the next day for a cast, he was apparently 
unable to do so after being told he had been discharged from 
the service.  

At an April 1997 VA orthopedic examination, the veteran 
reported that his left hand was broken in 1996 when he fell 
down some stairs.  It was set in a cast but approximately 
three to four months after the cast was removed, he hit his 
hand again.  He was seen in an emergency room setting, and 
they apparently told him that he had refractured his hand.  
He was given an orthopedic follow-up appointment the next day 
and placed in a splint, but he was unable to receive further 
treatment because, he was told, he was no longer on active 
duty.  The veteran said he kept his hand in a splint for 
several weeks afterwards, but had received no follow-up 
medical treatment.  

An x-ray of the left hand revealed an orthopedic plate and 
screws transfixing an old fracture site involving the 
proximal end of the first left metacarpal.  In addition, an 
old healed fracture deformity involving the distal end of the 
fifth left metacarpal was seen.  

In his July 1997 notice of disagreement, the veteran 
complained of pain, loss of hand dexterity, and deformity of 
the left hand.  He essentially argued that he never had these 
problems before service, and that he was unable to handle 
certain types of employment as a result of his current 
condition.  

In his August 1997 Form 9, the veteran asserted that the old 
hardware in his left had was from a previous injury incurred 
before entering service, but the injury on his hand during 
his service time was a "totally completely different 
injury." 

The veteran is presumed to have had a sound left first 
metacarpal on entrance into service as there was nothing 
noted on entrance which suggested any prior fracture.  See 38 
C.F.R. § 3.304(b) (2002).  However, his August 1997 statement 
that he had previously injured his left hand (before service) 
corresponds to the x-ray evidence of a old left first 
metacarpal fracture - with orthopedic plate and screws -  
obtained in April 1997, very shortly after the veteran's 
separation.  This - together with the fact that the record 
does not show that the hardware was placed during the 
veteran's active military service -- constitutes clear and 
unmistakable evidence that the veteran did have a preexisting 
left first metacarpal condition at entrance to active duty.  
38 C.F.R. § 3.304(b) (2002).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b) 
(2002).  Intermittent or temporary flare-ups during service 
of a preexisting injury or disease do not constitute 
aggravation; rather, the underlying condition must have 
worsened.   Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

In this case, there is simply no evidence that the veteran's 
preexisting left first metacarpal condition increased in 
severity during service.  He never complained of any symptoms 
related to this condition during service, nor was it ever 
referenced during any of his outpatient treatments related to 
his left hamate bone or left fifth metacarpal bone fractures.  
Certainly no medical professional has opined that the first 
metacarpal condition increased in severity during service.  
Although the Board ordered a new VA orthopedic examination 
(scheduled to take place in January 2003) for a specific 
opinion as to whether it was at least as likely as not that 
the veteran's healed fracture of the left first metacarpal 
with orthopedic hardware was aggravated during service, he 
failed to appear for this examination.  Therefore, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for residuals of a fracture 
of the left first metacarpal bone based on aggravation of 
this preexisting condition during active duty.    

Because there is no evidence of any complaints or treatment 
related to the veteran's first metacarpal condition during 
service, service connection based on chronicity of a disease 
shown in service or on continuity of symptomatology between 
the currently claimed disability and a condition noted in 
service is also not warranted.  See 38 C.F.R. § 3.303(b).  

Service connection may also be established for a disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2002).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 
7 Vet. App. 439 (1995).  Yet while the veteran does have 
service-connected disabilities of his left hamate and left 
fifth metacarpal bones, neither of these conditions has been 
related to his left first metacarpal disability.  

Finally, a veteran may also establish service connection if 
all of the evidence, including that pertaining to service, 
shows that a disease first diagnosed after service was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  However, 
as stated above, there is no evidence or opinion that relates 
the veteran's left first metacarpal fracture to his period of 
active duty in any way, including aggravation.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for residuals of fracture of the left 
first metacarpal, with orthopedic hardware, must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).
      
II.  Claims for higher initial ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2002).  Each disability must be viewed in 
relation to its history and there must be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1 (2002).  Examination reports are to be 
interpreted in light of the whole recorded history, and each 
disability must be considered from the point of view of the 
appellant working or seeking work.  38 C.F.R. § 4.2 (2002).  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. A little used part of 
the musculoskeletal system may be expected to show evidence 
of disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  38 C.F.R. § 4.40 
(2002). 

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2002). 

In DeLuca v. Brown 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (CAVC) held that in 
evaluating a service-connected disability involving a joint, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45. The CAVC held that Diagnostic 
Codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups. The CAVC 
remanded the case to the Board to obtain a medical evaluation 
that addressed whether pain significantly limits functional 
ability during flare-ups or when the joint is used repeatedly 
over time. The CAVC also held that the examiner should be 
asked to determine whether the joint exhibits weakened 
movement, excess fatigability or incoordination. If feasible, 
these determinations were to be expressed in terms of 
additional range of motion loss due to any pain, weakened 
movement, excess fatigability or incoordination.

The CAVC has also held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate statement of the case.  Id. at 126 and 132.  With 
an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126. 

A.  Residuals of fracture of the left fifth distal metacarpal

The veteran's residuals of fracture of the left fifth distal 
metacarpal disability have been assigned an initial 
noncompensable rating under Diagnostic Code 5227.  

During the course of this appeal, the diagnostic criteria 
used for evaluating this disability changed, effective August 
26, 2002.  When a law or regulation changes after a claim has 
been filed but before the administrative appeal process has 
been concluded, VA must apply the regulatory version that is 
more favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, the Board must evaluate 
the veteran's claim from the effective date of the new 
criteria under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations in order to 
ascertain which version is most favorable to the veteran, if 
indeed one is more favorable than the other.

Under 38 C.F.R. § 4.71a (as in effect prior to August 26, 
2002), in classifying the severity of ankylosis and 
limitation of motion of single digits and combinations of 
digits the following rules will be observed:

(1) Ankylosis of both the 
metacarpophalangeal and proximal 
interphalangeal joints, with either joint 
in extension or in extreme flexion, will 
be rated as amputation.

(2) Ankylosis of both the 
metacarpophalangeal and proximal 
interphalangeal joints, even though each 
is individually in favorable position, 
will be rated as unfavorable ankylosis.

(3) With only one joint of a digit 
ankylosed or limited in its motion, the 
determination will be made on the basis 
of whether motion is possible to within 2 
inches (5.1 cms.) of the median 
transverse fold of the palm; when so 
possible, the rating will be for 
favorable ankylosis, otherwise 
unfavorable.

38 C.F.R. § 4.71a (as in effect prior to August 26, 2002).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5227 (as in effect 
prior to August 26, 2002), which governs disability 
evaluations due to ankylosis of individual fingers other than 
the thumb, index finger and middle finger, a noncompensable 
rating is contemplated in cases where ankylosis of such a 
finger has been demonstrated.  No diagnostic code provides 
for an evaluation higher than noncompensable for injuries in 
which only the little finger is affected, unless there is an 
extremely unfavorable ankylosis of the little finger, or 
amputation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5156, 
5227 (as in effect prior to August 26, 2002).

Effective August 26, 2002, a new regulation was promulgated 
concerning limitation of motion of individual digits.  See 67 
Fed. Reg. 48784-48787 (July 26, 2002).  The veteran was 
informed of this new criteria in a letter from the Board 
dated in March 2003.  In addition, although the RO has not 
had the opportunity to consider the claim for higher rating 
under the newly revised regulation, the criteria for rating 
disability of single digits is essentially unchanged.  
Specifically, the rating criteria prior to and after August 
26, 2002 provide that ankylosis of individual fingers will be 
rated as non-compensable.  Accordingly, it is clear that the 
veteran will not be prejudiced by the Board adjudicating the 
claim in the first instance and no benefit will accrue to the 
veteran by delaying the process.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Under 38 C.F.R. § 4.71a (as in effect August 26, 2002), in 
classifying the severity of ankylosis and limitation of 
motion of single digits, the following rules will be 
observed:

(1)  For the index, long, ring, and 
little fingers (digits II, III, IV, and 
V), zero degrees of flexion represents 
the fingers fully extended, making a 
straight line with the rest of the hand.  
The position of function of the hand is 
with the wrist dorsiflexed 20 to 30 
degrees, the metacarpophalangeal and 
proximal interphalangeal joints flexed to 
30 degrees, and the thumb (digit I) 
abducted and rotated so that the thumb 
pad faces the finger pads.  Only joints 
in these positions are considered to be 
in favorable position.  For digits II 
through V, the metacarpophalangeal joint 
has a range of zero to 90 degrees of 
flexion, the proximal interphalangeal 
joint has a range of zero to 100 degrees 
of flexion, and the distal (terminal) 
interphalangeal joint has a range of zero 
to 70 or 80 degrees of flexion. ...

(3)  Evaluation of ankylosis of the 
index, long, ring, and little fingers:

(i)  If both the metacarpophalangeal and 
proximal interphalangeal joints of a 
digit are ankylosed, and either is in 
extension or full flexion, or there is 
rotation or angulation of a bone, 
evaluate as amputation without metacarpal 
resection, at proximal interphalangeal 
joint or proximal thereto.

(ii)  If both the metacarpophalangeal and 
proximal interphalangeal joints of a 
digit are ankylosed, evaluate as 
unfavorable ankylosis, even if each joint 
is individually fixed in a favorable 
position.

(iii)  If only the metacarpophalangeal or 
proximal interphalangeal joint is 
ankylosed, and there is a gap of more 
than two inches (5.1 cm.) between the 
fingertip(s) and the proximal transverse 
crease of the palm, with the finger(s) 
flexed to the extent possible, evaluate 
as unfavorable ankylosis.

(iv)  If only the metacarpophalangeal or 
proximal interphalangeal joint is 
ankylosed, and there is a gap of two 
inches (5.1 cm.) or less between the 
fingertip(s) and the proximal transverse 
crease of the palm, with the finger(s) 
flexed to the extent possible, evaluate 
as favorable ankylosis.

38 C.F.R. § 4.71a (as in effect August 26, 2002).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5227 (as in effect 
beginning August 26, 2002), which governs disability 
evaluations due to ankylosis of the ring or little finger, a 
noncompensable rating is contemplated in cases where 
ankylosis of such a finger has been demonstrated.  No 
diagnostic code provides for an evaluation higher than 
noncompensable for injuries in which only the little finger 
is affected, unless the criteria for amputation have been 
met. See 38 C.F.R. § 4.71a, Diagnostic Codes 5156, 5227, 5230 
(as in effect August 26, 2002).

During a March 1997 VA general examination, the veteran 
complained of pain, deformity, and some swelling in his left 
hand.  During an April 1997 VA examination, there was no 
swelling found in the left hand, although he did have what 
appeared to be a malunion of the fifth metacarpal joint.  The 
veteran had good strength in his hand (5/5 in his fingers - 
including with grasping).  Sensory was intact and he had full 
range of motion.  Soft tissue fullness was seen above the 
left hand, although no acute fracture was seen. 

The examination reports from March 1997 and April 1997 did 
not discuss any potential loss of functional ability during 
flare-ups or when the joint is used repeatedly over time, or 
whether the fifth metacarpal joint exhibited weakened 
movement, excess fatigability, or incoordination.  As a 
result, the Board ordered a new VA orthopedic examination 
(scheduled to take place in January 2003) for range of motion 
testing on the veteran's left hand and an evaluation of the 
affect of this disability on his ability to function.  The 
veteran failed to appear for this examination, however.

Based on the evidence in the record, including the absence of 
any ankylosis (much less extremely unfavorable ankylosis or 
amputation of the little finger), the Board concludes that 
the preponderance of the evidence is against an initial 
compensable rating for the veteran's residuals of fracture of 
the left fifth metacarpal under both the new and the old 
versions of the regulation.  Accordingly, the claim must be 
denied.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine is not applicable. 
38 U.S.C.A. § 5107(b) (West 2002).

B.  Residuals of fracture of left hamate bone

The veteran's residuals of fracture of the left hamate bone 
have been rated, by analogy, under Diagnostic Code 5215 
(pertaining to limitation of motion of the wrist).  When a 
veteran is diagnosed as having a specific condition and the 
diagnosed condition is not listed in the Schedule for Rating 
Disabilities (as here), the diagnosed condition will be 
evaluated by analogy to a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2002). 

Standard ranges of motion of the wrist are extension 
(dorsiflexion) to 70 degrees, palmar flexion to 80 degrees, 
ulnar deviation to 45 degrees and radial deviation to 20 
degrees.  38 C.F.R. § 4.71, Plate I (2002). 

Under Diagnostic Code 5215, when dorsiflexion (extension) of 
the wrist of the hand (whether dominant or non-dominant) is 
limited to less than 15 degrees, a 10 percent rating is 
warranted.  Palmar flexion limited in line with the forearm 
is evaluated as 10 percent disabling.  The rating schedule 
does not provide for a higher rating for limitation of motion 
of the wrist in the absence of ankylosis.  Moreover, in every 
instance where the schedule does not provide a zero percent 
rating for a diagnostic code, a zero percent rating shall be 
assigned when the requirement for a compensable rating are 
not met. 38 C.F.R. § 4.31 (2002).

Ankylosis of the wrist of the major upper extremity (the 
veteran has told a VA examiner that he is left handed) 
warrants a rating of 30, 40 or 50 percent, depending upon the 
position of ankylosis. 38 C.F.R. § 4.71a, Diagnostic Code 
5214 (2002).

In this case, the examination report of April 1997 revealed 
no limitation of motion of the wrist whatsoever.  As noted 
above, the Board ordered a new VA orthopedic examination 
(scheduled to take place in January 2003) for detailed range 
of motion testing of the left wrist and an evaluation of the 
affect of this disability on the veteran's ability to 
function, but he failed to appear for this examination.  

There certainly is no evidence that the veteran has had 
(since the initial grant of service connection) limited 
extension or palmar flexion of his wrist, or that his wrist 
is ankylosed.  Therefore, it is the determination of the 
Board that the preponderance of the evidence is against an 
initial compensable rating for service-connected residuals of 
fracture of the left hamate bone.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine is not applicable. 38 U.S.C.A. § 5107(b) (West 
2002).

C.  Right knee disability

The veteran's status post right anterior cruciate ligament 
reconstruction and partial lateral meniscus debridement has 
been evaluated as 10 percent disabling (from the initial 
grant of service connection) under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

First, a little background.  In September 1995, the veteran 
was seen in an emergency room after being hit on the side of 
his right knee while playing football.  He said that at 
impact, he heard and felt a pop, and observed immediate 
swelling.  He also reported having pain with flexion and 
extension.  He denied having any previous injuries.  
Examination revealed effusion and ecchymosis.  Range of 
flexion was to 65 degrees, while extension was to 180 degrees 
(range of motion was also noted to be limited by pain).    

In October 1995, the veteran reported that his knee had been 
in an immobilizer.  Examination revealed moderate swelling 
and effusion, and range of motion was from 15 degrees to 90 
degrees.  Grade II Lachman's sign was noted, but it was too 
painful to assess the pivot shift.  Grade I lateral 
collateral ligament laxity with endpoint was also noted.  
Distal pulses were good.  An anterior cruciate ligament (ACL) 
reconstruction was performed in November 1995.

During an May 1996 outpatient visit, the veteran was noted to 
be doing well following his ACL reconstruction, and no 
examination was conducted.  

Subsequently in May 1996, the veteran was seen in a health 
clinic reporting that he wanted his P3 restrictions lifted, 
as he was able to walk and run without difficulty.  There was 
no swelling, although he did report having a rare pain in his 
right knee.  On examination, he was in no acute distress.  
His post-surgical scar was well healed and there was no 
edema, effusion, or apprehension.  Lachmann's and McMurray's 
signs were negative.  The veteran was assessed as doing very 
well, and his P3 profile was lowered to P1 (he was still 
restricted from doing squats or dead lifts).  

In August 1996, the veteran requested a follow-up examination 
with a doctor concerning his right ACL tear reconstruction.  
He complained of knee swelling after running and jumping, and 
was apparently unable to bear weight.  

On his February 1997 claim for service connection, the 
veteran reported that since his reconstructive knee surgery, 
he could not run or jump, and he asserted that his knee would 
swell, pop, stiffen, and give out (causing him to fall).  

At his March 1997 VA general examination, the veteran 
reported continued problems with the knee, as manifested by 
pain upon any walking, or upon standing in one place for 
longer than one minute.  He also reported that he heard 
crunching and popping sounds in the knee.  Carriage, posture, 
and gait were normal on examination.   

During his April 1997 VA orthopedic examination, the veteran 
reported that 20 percent of his meniscus was removed as a 
result of his ACL repair.  He said that after the surgery, he 
was going to be medically discharged, but he thought that he 
would be able to continue with his duties.  He stated that he 
tried to perform the duties required of him, but he 
experienced constant pain with standing, running, and 
jumping.  He currently complained of popping in the knee, and 
said his leg would give way (and cause falls).  He also 
complained of a "catching" feeling in his right knee.  He 
denied having any knee swelling. 

On examination, motion of the right knee ranged from 0 to 110 
degrees.  The veteran had a well-healed, 7.5 cm. surgical 
scar midline.  He had medial joint line tenderness and a 
"positive open pack sign."  He had no laxity in his joint, 
although crepitus and popping was noted.  An x-ray of the 
right knee revealed metallic orthopedic screws transfixing 
the distal end of the right femur and the proximal portion of 
the right tibia from anterior cruciate ligament surgery.  The 
visualized right knee joint was adequate.  The visualized 
bones of the right knee appeared intact.  

The VA examiner diagnosed the veteran as having status post 
reconstructive surgery on his right knee with an ACL repair 
and meniscal repair.  The examiner also noted that the 
veteran appeared to have some meniscal disease currently 
occurring in the right knee, with possible scar tissue also 
aggravating his knee and causing pain.    

In his July 1997 notice of disagreement and on his August 
1997 Form 9, the veteran essentially asserted that his knee 
was still giving him difficulty, by preventing him from 
standing for long periods or running, and by giving out and 
causing falls.  He also complained of constant pain, popping, 
and swelling.  He stated that he was unable to handle certain 
types of employment as a result of his current knee 
condition. 

Under Diagnostic Code 5257, slight impairment due to 
recurrent subluxation or laxity warrants a 10 percent rating, 
moderate impairment a 20 percent rating, and severe 
impairment a 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2002).  During examinations conducted 
in May 1996, March 1997, and April 1997, the veteran did not 
appear to have any laxity.  While crepitus and popping was 
noted during his April 1997 examination, there has been no 
evidence of recurrent subluxation of the right knee.  This 
evidence reflects that a rating in excess of 10 percent under 
Diagnostic Code 5257 is clearly not warranted.  

The Board has considered other pertinent rating criteria, 
however.  Under Diagnostic Code 5258, dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint warrants a 20 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2002).  
However, the clinical and examination records simply do not 
reflect the frequent (and required) episodes of "locking" 
or effusion which would warrant a 20 percent rating under 
this Diagnostic Code. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2002), flexion 
is rated as noncompensable when limited to 60 degrees, 10 
percent when limited to 45 degrees, 20 percent when limited 
to 30 degrees, or 30 percent when limited to 15 degrees.  
Normal knee flexion is to 140 degrees.  38 C.F.R. § 4.71, 
Plate II (2002).  The objective medical evidence reflects 
that the veteran's right knee flexion is 110 degrees.  Given 
this ability to flex his right knee quite normally, even a 
compensable rating under Diagnostic Code 5260 is clearly not 
warranted.    

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2002), 
extension is rated as noncompensable when limited to 5 
degrees, 10 percent when limited to 10 degrees, 20 percent 
when limited to 15 degrees, 30 percent when limited to 20 
degrees, 40 percent when limited to 30 degrees, and 50 
percent when limited to 45 degrees.  Normal knee extension is 
to 0 degrees.  38 C.F.R. § 4.71, Plate II (2002).  The 
objective medical evidence in this case reflects that the 
veteran can extend his knee to 0 degrees.  Given this ability 
to extend his knee, even a compensable rating under 
Diagnostic Code 5261 is clearly not warranted.    

The veteran's right knee is not ankylosed, so a rating under 
Diagnostic Code 5256 is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (2002).  The Board has also considered 
whether an additional rating should be given for functional 
loss due to pain under 38 C.F.R. § 4.40 (including pain on 
use or during flare-ups) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  It is necessary to consider these 
regulatory provisions in the case of disabilities involving a 
joint rated on the basis of limitation of motion.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995). 

As detailed above, the veteran has complained of pain in the 
knee while standing, running and jumping, a "catching" 
feeling, and apparent weakness which causes falls.  Yet he 
has not sought any outpatient treatment for these symptoms 
since separation, he has not been found to have any laxity 
(which arguably might result in incoordination during flare-
ups), and he has been able to move his knee quite normally 
(albeit with some subjective complaints of pain).  Thus, the 
Board finds the 10 percent rating currently assigned more 
than adequately compensates for any potential functional loss 
during flare-ups.  

Moreover, the Board must note that although the veteran was 
given the opportunity to have his knee reevaluated at a new 
VA orthopedic examination in January 2003 (which was to have 
included analysis of his ability to function in compliance 
with the criteria set forth in DeLuca), he failed to appear 
for this examination.  

In summary, the preponderance of the evidence does not 
reflect that, since the initial grant of service connection, 
a rating in excess of 10 percent for status post right 
anterior cruciate ligament reconstruction and partial lateral 
meniscus debridement is warranted.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine is not applicable. 38 U.S.C.A. § 5107(b) (West 
2002).

III.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

VA has fulfilled its re-defined notice and duty to assist 
requirements as they pertain to the veteran's claims.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002); and Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C.A. § 5103(a), and 
its implementing regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).

The veteran's claim for service connection (made on a VA Form 
21-526) was received in February 1997.  The veteran's claims 
for higher initial ratings did not require a particular 
application form.  Thus, there is no issue as to provision of 
a form or instructions for applying for these benefits.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2) (2002).

VA must provide the veteran (and any representative) notice 
of required information and evidence not previously provided 
that is necessary to substantiate his claims.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002).  The 
veteran was sent a notice of a rating decision in June 1997, 
a statement of the case in July 1997, and development letters 
from the Board in December 2002 and March 2003.  These 
documents - collectively - listed the evidence considered, 
the legal criteria for determining whether service connection 
and higher initial ratings could be granted, and the analysis 
of the facts as applied to those criteria, thereby adequately 
informing the veteran of the information and evidence 
necessary to substantiate his claims. 

VA must make, and has made, reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claims for the benefits sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. §  5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2002).  Such assistance 
includes making every reasonable effort to obtain relevant 
records (including private and service medical records and 
those possessed by VA and other Federal agencies) that the 
veteran adequately identifies to the Secretary and authorizes 
the Secretary to obtain.  38 U.S.C.A. §  5103A(b) and (c) 
(West 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  In this case, 
the RO has obtained service medical records.  The veteran has 
not indicated that there are any outstanding records 
pertinent to his claims.

Assistance must also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §  5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran underwent a VA general examination in 
March 1997 and a VA orthopedic examination in April 1997.  
The reports of these examinations have been obtained and 
reviewed by the Board.  Moreover, as has been repeatedly 
noted in the discussion above, the Board had requested that 
the veteran undergo a new VA orthopedic examination, which 
was scheduled to take place in January 2003.  He failed to 
appear of this examination, however.  

In fact, in addition to his failure to report to the 
scheduled January 2003 VA examination, the veteran also 
failed to respond to the Board's December 2002 letter asking 
for his assistance in obtaining updated treatment records.  
In addition, the veteran did not appear for scheduled Board 
hearings on his claims in October 2000, November 2000, and 
July 2002.  The last correspondence received from the veteran 
was in October 2000.  Taken together, this all seems to 
suggest that the veteran has effectively abandoned the active 
pursuit of his claims.  

The Board further wishes to emphasize that, "[t]he duty to 
assist in the development and adjudication of a claim is not 
a one way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996).  When necessary or requested, the veteran must 
cooperate with VA in obtaining evidence.  If a veteran wishes 
help, he cannot passively wait for it in circumstances where 
he may or should have information that is essential in 
obtaining the putative evidence.  

The Board concludes that VA has substantially met the 
applicable requirements of the VCAA, and that there are no 
areas in which further development may be fruitful.  There 
would be no possible benefit to remanding this case to the 
RO, or to otherwise conduct any other development or 
notification actions.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

Furthermore, adjudication of this appeal, without referral to 
the RO for initial consideration under VCAA, poses no harm or 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.  The veteran was 
advised of the language of the VCAA in a March 2003 letter 
from the Board.  Moreover, the Board's consideration of the 
VCAA regulations in the first instance is not prejudicial to 
the veteran because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.



ORDER

Entitlement to service connection for residuals of fracture 
of the left first metacarpal, with orthopedic hardware, is 
denied.

Entitlement to an initial compensable rating for residuals of 
a fracture of the left fifth distal metacarpal is denied.

Entitlement to an initial compensable rating for residuals of 
fracture of the left hamate bone is denied.

Entitlement to an initial rating in excess of 10 percent for 
status post right anterior cruciate ligament reconstruction 
and partial lateral meniscus debridement, is denied.



	                        
____________________________________________
	Mary Gallagher
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

